Title: To John Adams from John Quincy Adams, 10 August 1813
From: Adams, John Quincy
To: Adams, John



N. 25.
My dear Sir.
St: Petersburg 10. August 1813.

I have received at once your letters 11. and 13. March—and 22. and 23. April—They were brought by Mr Gallatin and Mr Bayard, who arrived here on the 21st: of July.
I am always grateful for your advice, which I know proceeds from the kindest affection, and combines the wisdom of this World, with that which comes from a higher source—You have offered me all the Consolations of Religion and of Philosophy, upon the affliction with which it pleased Heaven to visit me in the loss of my child.—The precious metal and the alloy are both useful in the composition, and each of them has its respective value—The Faith and the Hope of true Christian Origin I recognize and feel to be inexpressibly powerful for comfort under sorrow—The Faith, not in the God
Who sees with equal eyes, as God of all
An Hero perish or a sparrow fall
but in the God with whom “the prayer of the righteous availeth much—in the God, whose tender mercies are over all his works”—in the God who has told us that “not one sparrow is forgotten before him, but that we are of more value than many sparrows”—the Faith in him, in his Word, in his promises, makes Resignation to his Will my duty, and convinces me that what he wills is best for me as well as for the Universe—The Hope that the sufferings in this life, of which the justice appears inscrutable, shall be compensated in another, soothes the sorrows which sadden human existence, and inspires the Fortitude to bear the pains of wounds that cannot be healed—But I candidly confess that I derive no Consolation from the Reflection that my sufferings are nothing at all to the Solar System—to the Globe of Earth; or even to the eight Millions of my Countrymen—I should even be unwilling to believe this last entirely true—For if without qualification, the miseries of every single individual were Nothing to the Nation of which he is a member, I do not see how we could escape from the converse of the arguments that the sufferings of the Nation are nothing to each individual—The sympathy of those who are dear to us is itself among the choicest cordials of comfort; but my distress is neither aggravated nor softened by the consideration that others are exempted from it, or that others have equal or heavier distresses of their own. On the same day that my child died, Moscow was surrendered to an invader, and was consigned to the flames by its own inhabitants—Within three Months after the invader himself was a wretched fugitive and his numberless host was perishing by frost, famine and the sword—Neither the fires of Moscow, nor the frosts which destroyed its invaders could comfort me for the loss of my child—They were both additional and distinct causes of sincere sorrow to me—I mourned over the fallen City, and over its fallen conquerors, because I was a man, and a Christian; but their fate could neither sharpen nor mitigate my private woe—My conclusion, as you will perceive is that for motives of Consolation I have the fullest Confidence in the remedies of Religion; and very little in those of philosophy.
The mission upon which my Colleagues have taken the trouble of coming to this Country, has the prospect of terminating like all the former efforts of the American Government, for the restoration of Peace—I have this day a letter from a Correspondent who says, that if Justice in person should offer her Mediation between America and Britain, the British Government would refuse it, and this is most obvious and natural way of accounting for their aversion of to the Mediation of the Emperor Alexander.—There is, I believe no danger that the popularity of my Colleagues will suffer either by the imputation of having sacrificed essential rights, or of having obstinately insisted upon untenable claims—Neither do I apprehend any danger of divisions, jealousies, or altercations between the Commissioners—I thank you very sincerely for your seasonable hint on this subject—I hope and trust that we should all have been deeply penetrated with the importance of cordial harmony among ourselves, had we been placed in situations where diversities of opinion and of sentiment might have arisen—But we are not likely to be called upon for the exercise of the virtues of mutual concession or forbearance—According to all appearance we shall not have the opportunity even of treating.—We have as yet no definite Answer, but the disinclination of the British Regent to any Mediation of the quarrel with America has been manifested with so much notoriety, that I presume it is by this time as well known in America as here.
There has been in the middle of the Summer, an attempt to assemble a Congress for a general pacification in Europe—The Emperor Napoleon has officially announced to the world that it was proposed by him—that the Congress should assemble at Prague—That there should be Ministers from all the belligerent European Powers, and from the United States of America—He also asserted that Austria concurred entirely in those views—And he offered to stipulate for an Armistice, while the Congress should be held—An Armistice was actually concluded between him and the Emperor Alexander and king of Prussia—But it was only for six weeks, though it has since been continued three weeks longer, and terminates this day—with six days notice before the renewal of hostilities—In the meantime a sort of preliminary Congress of Ministers from Austria, Russia, Prussia and France has been held at Prague to see if they could agree upon a basis for a general Negotiation—But it is said Austria has been improving the same time to conclude an alliance offensive and defensive against France with Russia, and that the allies have now five hundred thousand men ready for action upon the renewal of hostilities—The universal opinion here is that the War will recommence, if between France and Austria it has not already begun—The late English Victory in Spain has contributed much to settle the wavering of Austria, which between her ostensible character of Mediator, and her notorious propensities to join in the War, has exhibited a system of policy not altogether free from the imputation of duplicity.
It is scarcely possible that the campaign now about to commence should be long—Great Events will follow in very rapid succession—If the forces allied against France should act in concert and with operations well combined, the Rhine may yet be the boundary for the ensuing Winter—It will be difficult to pursue the system of defeating the French armies by always retreating before them which has hitherto been practised since the commencement of the Russian War—Napoleon must be victorious again or he must sink, and the Fate of France is bound up in his Fortune—Should he win one or two battles, I think the Negotiation for a general Peace will be resumed.—Should he lose them, his career must close, and France will be at the Mercy of the Coalition—
I am Dear Sir, ever faithfully your’s
A.